Case: 20-50319     Document: 00515683158          Page: 1    Date Filed: 12/22/2020




           United States Court of Appeals
                for the Fifth Circuit                                    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                     December 22, 2020
                                   No. 20-50319                            Lyle W. Cayce
                                                                                Clerk

   Arthur Baisley,

                                                            Plaintiff—Appellant,

                                      versus

   International Association of Machinists and
   Aerospace Workers,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-531


   Before Clement, Ho, and Duncan, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          The International Association of Machinists and Aerospace Workers
   (“IAM”) is the exclusive union representative for United Airlines
   employees like Arthur Baisley. Baisley is not a union member. But, following
   longstanding practice and established case law, the IAM required Baisley—
   like all other dues objectors—to opt out of paying full union dues.
          Baisley sued to invalidate the opt-out procedures as violative of his
   First Amendment rights, the Railway Labor Act (“RLA”), 45 U.S.C. § 152,
   Eleventh, and the IAM’s Duty of Fair Representation. Finding Baisley’s
Case: 20-50319        Document: 00515683158           Page: 2   Date Filed: 12/22/2020




                                       No. 20-50319


   claims foreclosed by the same precedents that animated the IAM’s
   procedures, the district court dismissed his suit under Federal Rule of Civil
   Procedure 12(b)(6). Upon de novo review, see Lampton v. Diaz, 639 F.3d 223,
   225 (5th Cir. 2011), we reach the same conclusion and affirm.
             Baisley’s challenge is far from novel.      The Supreme Court has
   previously upheld the challenged statute, Section 2, Eleventh of the RLA,
   against facial and as-applied challenges. Ry. Emps.’ Dep’t v. Hanson, 351 U.S.
   225 (1956); Int’l Ass’n of Machinists v. Street, 367 U.S. 740 (1961). In Street,
   the Court said that the RLA contemplates “forc[ing] employees to share the
   costs of negotiating and administering collective agreements,” but not
   “forcing employees, over their objection, to support political causes which
   they oppose.” Street, 367 U.S. at 764. Accordingly, the Court construed the
   statute “to deny the unions, over an employee’s objection, the power to use
   his exacted funds to support political causes which he opposes.” Id. at 768–
   69.   Moreover, Street said, “dissent is not to be presumed—it must
   affirmatively be made known to the union by the dissenting employee.” Id.
   at 774.
             Following Street, which we recognized as “the seminal case on the
   matter,” this court approved this very union’s opt-out procedures. Shea v.
   Int’l Ass’n of Machinists & Aerospace Workers, 154 F.3d 508, 513 (5th Cir.
   1998); id. at 515 (allowing opt-out procedure under the RLA, while striking
   union requirement that nonmembers annually renew objections). Just a few
   years ago, we reaffirmed an identical system. See Serna v. Transp. Workers
   Union of Am. AFL-CIO, 654 F. App’x 665, 665–66 & n.1 (5th Cir. 2016)
   (mem.) (“Shea obliges us to uphold the union’s current opt-out policy.”).
             Against that line of private-sector cases, Baisley presents the Supreme
   Court’s recent trio of decisions in Knox v. SEIU, Local 1000, 567 U.S. 298
   (2012), Harris v. Quinn, 573 U.S. 616 (2014), and Janus v. AFSCME, Council




                                            2
Case: 20-50319      Document: 00515683158           Page: 3     Date Filed: 12/22/2020




                                     No. 20-50319


   31, 138 S. Ct. 2448 (2018). Baisley especially points to Janus’s declaration
   that such opt-out procedures impose an unconstitutional burden on public
   employees’ First Amendment rights. Id. at 2486. But Janus and those other
   cases dealt with public-sector unions, so it is undisputed that applying them
   to this private-sector dispute would require us to extend into a new realm.
   The difficulty for Baisley is that Janus itself cautions against such an
   extension. So, indeed, do Knox and Harris.
          Knox, which says nothing about private unions, notes that “[b]ecause
   a public-sector union takes many positions during collective bargaining that
   have powerful political and civic consequences, the compulsory fees
   constitute a form of compelled speech and association that imposes a
   ‘significant impingement on First Amendment rights.’” Knox, 567 U.S. at
   310–11 (quoting Ellis v. Ry. Clerks, 466 U.S. 435, 455 (1984)) (citation
   omitted). And Harris warns against “fail[ing] to appreciate the difference
   between the core union speech involuntarily subsidized by dissenting public-
   sector employees and the core union speech involuntarily funded by their
   counterparts in the private sector.” Harris, 573 U.S. at 636. “In the public
   sector, core issues such as wages, pensions, and benefits are important
   political issues, but that is generally not so in the private sector.” Id. These
   admonitions give us serious pause.
          Janus itself says it is unclear whether “the First Amendment applies
   at all to private-sector agency-shop arrangements” like this one. Janus, 138
   S. Ct. at 2480 (emphasis added). It is “questionable” whether “Congress’s
   enactment of a provision [of the RLA] allowing, but not requiring, private
   parties to enter into union-shop arrangements was sufficient to establish
   governmental action.” Id. at 2479 n.24. And even if the First Amendment
   does apply here, “the individual interests at stake still differ,” for the reasons
   articulated in Harris. Id. at 2480 (citing Harris, 573 U.S. at 636). If Knox and
   Harris have us pumping the brakes, Janus brings us near a full stop.



                                           3
Case: 20-50319      Document: 00515683158          Page: 4    Date Filed: 12/22/2020




                                    No. 20-50319


          Baisley’s response is hardly reassuring. He urges extension because
   Knox tells us that Street’s approval of opt-out procedures was mere “dicta.”
   Knox, 567 U.S. at 312–13 (citing Street, 367 U.S. at 774). With that foundation
   removed, Baisley says, Shea is ours to reconsider anew. See, e.g., Shea, 154
   F.3d at 513. Of course, it is not so simple. We are bound to follow a prior
   panel’s opinion “until the decision is overruled, expressly or implicitly, by
   either the United States Supreme Court or by the Fifth Circuit sitting en
   banc.” United States v. Kirk, 528 F.2d 1057, 1063 (5th Cir. 1976). Just as
   important, it is not clear that we should. Perhaps Street creates an opening
   to reconsider Shea’s First Amendment holding. See Shea, 154 F.3d at 515. If
   so, that just brings us right back to Janus’s query whether “the First
   Amendment applies at all.” Janus, 138 S. Ct. at 2480. Street’s opt-out
   language may be dicta, but it remains to be seen how the Supreme Court will
   interpret that distinction in a private-sector dispute. Cf. Rizzo-Rupon v. Int’l
   Ass’n of Machinists & Aerospace Workers, 822 F. App’x 49 (3d Cir. 2020)
   (unpublished) (upholding union opt-out procedures against facial challenge).
          Indeed, that is the question for the whole Janus line. And, amidst all
   this uncertainty, we are reminded of the Supreme Court’s caution: “If a
   precedent of this Court has direct application in a case, yet appears to rest on
   reasons rejected in some other line of decisions, the Court of Appeals should
   follow the case which directly controls, leaving to this Court the prerogative
   of overruling its own decisions.” Rodriguez de Quijas v. Shearson/Am. Express
   Inc., 490 U.S. 477, 484 (1989). Heeding that advice, we find no constitutional
   infirmity in the IAM’s opt-out procedures under the settled decisions of the
   Supreme Court and this Circuit. By extension, Baisley’s constitutional-
   avoidance statutory and Duty of Fair Representation claims also fail.
          AFFIRMED.




                                          4